UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6899



RODNEY L. CONYER,

                                              Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-220)


Submitted:   November 22, 2005             Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney L. Conyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney L. Conyer appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2000) motion.     We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See   Conyer v. United States, No. CA-05-220 (W.D. Va. Apr.

15, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -